DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following limitations have no patentable weight.  For example:
Claim 1 recites:
wherein such that said Lenz' Law demonstration device is configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it.

Claim 4 recites: 
therefore creating an appearance of anti-gravity and generating said electrical charge through the resistance.

Claim 5 recites: 
can show effects of the magnet and the resistance

Claim 7 recites: 
the Lenz’ Law demonstration device of claim 1, wherein use of the Lenz’ Law demonstration device is governed by formula 
            
                ε
                =
                -
                
                    
                        ∂
                        Φ
                    
                    
                        ∂
                        t
                    
                
                 
                ,
            
        
shown by a negative sign in Faraday's law of induction

Claim 9 recites: 
is able to be externally captured for electric-use

Claim 10 recites: 
is able to be side-by-side compared with a nonmagnetic drop that falls at a speed of gravity

Claim 12 recites: 
are useful for conducting related experiments to demonstrate scientific laws.

Claim 17 recites: 
wherein use of the Lenz' Law demonstration device is used to demonstrate magnetism;
wherein the connecting-tubes are useful for conducting related experiments to demonstrate scientific laws;
… wherein such that said Lenz' Law demonstration device is configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it.

Claim 19 recites: 
wherein use of the Lenz' Law demonstration device is used to demonstrate magnetism 
…
configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it.

Claim 20 recites: 
for conducting related experiments to demonstrate scientific laws.

The limitations above are either intended use or intended outcome of the claimed device/method that do not impose any limitation on the structure or outcome of the claimed device / method.  For example, claims 9 and 10 recite “are useful for conducting related experiments to demonstrate scientific laws” are intended use of the connecting tubes and “useful” is a subjective term.   

Claim 1 recites “configure to demonstrate direction of current”;  Claim 4 recites “creating an appearance of anti-gravity”; claim 5 recites “can show effects of the magnet”; claim 10 recites “configured to demonstrate direction of current”; claim 11, “used to demonstrate magnetism” and Claims 12, 17 and 20 recite phrase “for conducting related experiment … configured to demonstrate direction of current” are intended used of the structure.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 9 – 10 recite “is able to be externally captured for electric-use” and “is able to be side-by-side compared with a nonmagnetic drop that falls at a speed of gravity”.   The phrase “is able to be” does not added anything to the claims; because the language do not require the structure to perform the step.   The claim language merely required the structure(s) to be “able to” or capable of being captured or displayed side-by-side with a nonmagnetic drop. 

Claims 7 recites “use of the Lenz’ Law demonstration device is governed by formula 
            
                ε
                =
                -
                
                    
                        ∂
                        Φ
                    
                    
                        ∂
                        t
                    
                
                 
                ,
            
        
shown by a negative sign in Faraday's law of induction”.
Claim 7 recites the Faraday equation has no patentable weight, because it does not add anything to the structure of the claimed device.  The Equation only recite some variables, but these variables do not clearly define the structure of the device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites wherein said tube comprises ferromagnetic material.  However, claim 1 states wherein said magnet travels within said inner volume, said inner surface providing a resistance as said magnet travels and generates an electrical charge via said resistance.   If the tube is made out of ferromagnetic material (for example, Iron), then the magnet will stick to the wall of the tube when it’s released.  The surface of the ferromagnetic material (iron) will provide resistance as said magnet travel or even stop the magnet from falling.   It’s unclear how the ferromagnetic materials can be used in the tube.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Lenz’s Law: Magnet Falling Through a Copper Tube Or Pipe” by Wayne Schmidt (http://waynesthisandthat.com/Lenz's Law Magnet Falling Through a Copper Tube or Pipe.html, retrieve from Internet Wayback Machine, available on 4/4/2016; Known herein as Schmidt).
Re claim 1:
1.    Schmidt teaches a Lenz’ Law demonstration device (Schmidt, pg. 1), the demonstration device comprising: 
a tube having; an inner surface; an inner volume; and an outer surface (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”); and 
a magnet (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”);
wherein said magnet travels within said inner volume, said inner surface providing a resistance as said magnet travels and generates an electrical charge via said resistance (Schmidt, pg. 3, 2nd para. “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 2, 1st fig shows electric charges); and
wherein such that said Lenz’ Law demonstration device is configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it (Schmidt, pg. 3, 1st. para. “end of the falling magnet the current is flowing in the opposite direction, from right to left”; pg. 2, 1st. para. “the fingers of that hand will curl around in the direction of the current, or left to right over the tube”).

Re claim 2: 
2.    The Lenz’ Law demonstration device of claim 1, wherein said tube comprises copper (Schmidt, pg. 1, 1st para, “Drop a powerful neodymium magnet down a copper pipe”).

Re claim 4:
4.    The Lenz’ Law demonstration device of claim 2, wherein said magnet due to said resistance is caused to drop at a slower speed in the tube therefore creating an appearance of anti-gravity and generating said electrical charge through the resistance (Schmidt, pg. 3, 2nd para., “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a st. para. “Lenz's Law states that in this case a current will be induced that will create a magnetic field that will try to strengthen the decreasing field”; pg. 4, 3rd para.).

Re claim 5:
5.    The Lenz’ Law demonstration device of claim 2, wherein changing a diameter of the tube changes in speed can show effects of the magnet and the resistance (Schmidt, pg. 6, Last para. “Another interesting experiment is to see what effect changing the diameter of the copper tubes has on fall times. In the first case, the tube had an inside diameter of 9/16-inch and the magnet was 1/2-inch in diameter. Let's see what happens when we switch to a 5/8-inch diameter aluminum tube”).

Re claim 6:
6. The Lenz’ Law demonstration device of claim 1, wherein the copper said tube creates a magnetic drop due to said resistance (Schmidt, pg. 3, 2nd para., “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 3, 1st. para. “Lenz's Law states that in this case a current will be induced that will create a magnetic field that will try to strengthen the decreasing field”; pg. 4, 3rd para.).

Re claim 8:
8. The Lenz’ Law demonstration device of claim 1, wherein use of the Lenz’ Law demonstration device is used to demonstrate magnetism (Schmidt, pg. 1, “magnet field”).

Re claim 13:
13.    The Lenz’ Law demonstration device of claim 1, wherein potential energy is converted to kinetic energy by use of the magnet passing through the tube with resistance (Schmidt, pg. 3, 2nd para. “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current st fig shows electric charges).

Re claim 14:
14.    The Lenz’ Law demonstration device of claim 1, wherein the tube has a larger diameter than the magnet (Schmidt, pg. 1, fig. and title, “Magnet Falling through a copper tube or pipe”).

Re claim 15:
15.    The Lenz’ Law demonstration device of claim 2, wherein currents bound inside atoms of said magnet is able to create counter-rotating currents in said copper said tube (Schmidt, pg. 3, 2nd para, “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”).

Re claim 16:
16.    The Lenz’ Law demonstration device of claim 1, wherein the current induced in a circuit due to motion in said magnetic field is so directed as to oppose the change in flux and to exert a mechanical force opposing motion (Schmidt, pg. 3, 2nd para, “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 – 12, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Lavalle et al. (US 2009/0273180 A1)
Re claims 11 – 12, 17, 19 - 20:
17. 	Schmidt teaches a Lenz’ Law demonstration device (Schmidt, pg. 1), the demonstration device comprising: 
a tube having;  an inner surface; an inner volume; and an outer surface (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”); and
a magnet (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”);
wherein said magnet travels within said inner volume, said inner surface providing a resistance as said magnet travels and generates an electrical charge via said resistance (Schmidt, pg. 3, 2nd para. “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 2, 1st fig shows electric charges);
wherein said tube comprises copper (Schmidt, pg. 1, 1st para, “Drop a powerful neodymium magnet down a copper pipe”);
st. para. “Lenz's Law states that in this case a current will be induced that will create a magnetic field that will try to strengthen the decreasing field”; pg. 4, 3rd para.);
wherein the tube has a larger inner-diameter than an outer-diameter of the magnet (Schmidt, pg. 1, fig. and title, “Magnet Falling through a copper tube or pipe”);
wherein use of the Lenz’ Law demonstration device is used to demonstrate magnetism (Schmidt, pg. 1, “magnet field”);
wherein the tube are useful for conducting related experiments to demonstrate scientific laws (Schmidt, pg. 9, 2nd para. “Applying Lenz's Law to magnets falling down through copper tubes or pipes is a great science demonstration. I hope this page helps anyone interested in exploring this fascinating phenomenon”);
wherein potential energy is converted to kinetic energy by use of the magnet passing through the tube with said resistance; and wherein such that said Lenz’ Law demonstration device is configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it (Schmidt, pg. 3, 2nd para., “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 3, 1st. para. “Lenz's Law states that in this case a current will be induced that will create a magnetic field that will try to strengthen the decreasing field”; pg. 4, 3rd para.).

19. 	A method of use for the Lenz’ Law demonstration device (Schmidt, pg. 1), the method comprising the steps of: 
providing said Lenz’ Law demonstration device, the demonstration device comprising: a tube having; an inner surface; an inner volume; and an outer surface (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”); and a magnet (Schmidt, 1st para, pg. 1, “Drop a powerful neodymium magnet down a copper pipe”);
nd para. “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 2, 1st fig shows electric charges); 
wherein use of the Lenz’ Law demonstration device is used to demonstrate magnetism (Schmidt, pg. 1, “magnet field”);
converting potential energy to kinetic energy by use of the magnet passing through the tube with said resistance such that said Lenz’ Law demonstration device is configured to demonstrate direction of current induced in a conductor by a changing magnetic field due to induction is such that it creates the magnetic field that opposes the change that produced it (Schmidt, pg. 3, 2nd para., “So the falling magnet induces two currents: one rotating left to right around the lower end and one rotating right to left around the upper end. The lower current creates a magnetic push upward with the upper current creates a magnetic pull upward. These two forces combine to slow the magnet down”; pg. 3, 1st. para. “Lenz's Law states that in this case a current will be induced that will create a magnetic field that will try to strengthen the decreasing field”; pg. 4, 3rd para.).

11. The Lenz' Law demonstration device of claim 1, wherein the Lenz' Law demonstration device further comprises tube (Schmidt, pg. 1, “magnet field”; pg. 1, title – Lenz Law). 

12. The Lenz' Law demonstration device of claim 11, wherein the tube is useful for conducting related experiments to demonstrate scientific laws(Schmidt, pg. 1, “magnet field”; pg. 1, title – Lenz Law).

20. The method of claim 19, further comprising the step of: using the tube for conducting related experiments to demonstrate scientific laws (Schmidt, pg. 1, “magnet field”; pg. 1, title – Lenz Law).

Re claims 11 – 12, 17, 19 – 20:
a connector for connecting two parallel and aligned pipe segments to lengthen the overall run of pipe, etc.”; [0043], “a male member 46 extending along the length of the pipe segment and toward the connector 50”).    Therefore, in view of Lavalle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method described in Schmidt, by providing the pipe connectors as taught by Lavalle, in order to combine shorter pipes to lengthen the copper pipe to increase the fall time of the magnet. 

Re claim 18:
18.	The Lenz’ Law demonstration device of claim 17, further comprising set of instructions; and wherein the Lenz’ Law demonstration device is arranged as a kit (Schmidt, pg. 6, 2nd para. “How Lenz's force works can be partly deciphered by the following experiment in which fall times of different
stacks of magnets are compared”; pg. 6, 2nd fig. show a clock and a copper pipe; the clock, pipe and a stacks of magnets combined in to a kit).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of a Blog Post from Physicsforums (see https://www.physicsforums.com/threads/4-questions-about-lenzs-law-experiment.944836/, 4/15/2018; Known herein as Physicsforums).
Re claim 3:
Schmidt does not explicitly disclose said tube comprises ferromagnetic material.  A user from Physicsforums states “Aluminum will work just fine, but you need thick walls, foil will not work well if it works at all. You want increased cross section through which the current runs. The tube in the video has you cannot use a ferromagnet because it will just stick to the walls” (pgs. 3 – 4).  Therefore, in view of Physicsforums, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the demonstration device described in Schmidt, by providing the ferromagnetic tube, in order to demonstrate that the magnetic force between magnet and the iron is significantly higher than the gravitation force, such that the magnet will stick to the wall of the ferromagnet tube. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of “Electromagnetic braking: a simple quantitative model” by Levin et al. (2/2/2008).
Re claim 7:
Schmidt teaches Lenz’ Law without reciting the formula.  Levin teaches Schmidt’s deficiency; specifically, the Lenz’ Law demonstration device of claim 1, wherein use of the Lenz’ Law demonstration device is governed by formula 
                
                    ε
                    =
                    -
                    
                        
                            ∂
                            Φ
                        
                        
                            ∂
                            t
                        
                    
                     
                    ,
                
            
shown by a negative sign in Faraday's law of induction (Levin, pg. 2, formula 3).   Therefore, in view of Levin, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Levin, by providing the formula as taught by Levin, since it was known in the art to provide the formula to demonstrate the principle of a Faraday’s law induction. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Youtube Video “World's First Electric Generator” by Veritasium, https://www.youtube.com/watch?v=NqdOyxJZj0U, 11/6/2012, known herein as Veritasium
Re claim 9:
Schmidt does not explicitly recite the capture electricity.  Veritasium teaches the Lenz’ Law demonstration device of claim 1, wherein the electrical charge is able to be externally captured for electric-use (Veritasium, from video transcript from time 2:00 minute – 3:00 minute, “Faraday who realized that it's a can generate electric current so as the magnet is falling through the pipe it's creating a changing magnetic field that generates little electric currents so called eddy currents in the pipe and they create an opposing magnetic force on the magnet slowing it down … up and this is what's known as electromagnetic induction so causes my led to light up there”).  Therefore, in view of Veritasium, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Schmidt, by generating electric current as taught by Veritasium, in order to demonstrate the working principles (e.g., Eddy current, Lenz’ law) of a power generator.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Youtube Video “Physics Demo -- Lenz's Law” by Mittechtv, https://www.youtube.com/watch?v=sPLawCXvKmg, 4/2/2008, known herein as Mittechtv
Re claim 10:
Schmidt does not explicitly disclose Lenz’ Law demonstration device is able to be side-by-side compared with a nonmagnetic drop that falls at a speed of gravity.  Mittechtv teaches Schmidt’s deficiency; specifically, the Lenz’ Law demonstration device of claim 1, wherein the Lenz’ Law demonstration device is able to be side-by-side compared with a nonmagnetic drop that falls at a speed of gravity (Mittechtv, pgs. 2 – 3; Aluminum tube vs. Glass tube).Therefore, in view of Mittechtv, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device described in Schmidt, by comparing fall times between Aluminum Tube vs. Glass Tube as taught by Mittechtv, in order to show the falling magnet induces currents inside the metal tube and no current induced inside of a non-metal tube (see Mittechtv, pg. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715